department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date tax_exempt_and_government_entities_division release number release date legend org organization name org address dear xx date address address uil taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia november 20xx this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to september xx because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you did not operate exclusively for exempt purposes because your assets inured to and it served the private interests of your founder officer and board member you have not demonstrated that you are not operated for the benefit of your founder officer and board member as required by sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective september 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning september 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations enclosure publication department of the see internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer org year period ended june 20xx june 20xx june 20xx legend org organization name county county cpa cpa bm-1 xx date city city xyz state bank bank bm-2 bm-3 bm-4 2n co-1 co-2 g companies g board members issue whether org’s exempt status under sec_501 should be revoked for the following reasons org’s net_earnings inured to bm-1 and bm-2 org underreported its gross_receipts org failed to substantiate the expenses it claimed on forms for the years shown above org failed to maintain books_and_records org failed to file forms w-2 and to correct filed forms w-2 org failed to file forms facts org org was incorporated in the state of xyz on september 19xx it was granted exempt status under internal_revenue_code sec_501on march 19xx the organization’s foundation status i sec_509 bm-1 is the founder president and ceo of org according to the organization’s form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code org’s principal purpose is to provide residential care and treatment to developmentally disabled adults the following are listed as board members on the organization’s forms for the period ending june 20xx june 20xx and june 20xx bm-3 bm-4 bm-2 form 886-a rev service_department of the treasury - internal revenue page -1- department of the treasury - internal_revenue_service schedule no or exhibit form 886a name of taxpayer explanation of items year period ended org june 20xx june 20xx june 20xx during the determination process org was directed to modify its board_of directors to place control in the hands of unrelated individuals selected from the community it served the initial return filed by org for the period september 19xx through august 19xx shows bm-2 bm-3 and bm-4 as board members bm-1 is listed as ceo bm-3 and bm-1 have the same address bm-3 is also listed as a cook for org in documents received from co-1 bm-2 is bm-1’s son these same board members appear on subsequent forms in 20xx org filed a tax_return for a short_year and changed its fiscal_year month to june see exhibit a org’s clients are referred by a regional center which contracts with xyz’s department of services the department of services is the agency through which the state provides services and supports to individuals with developmental disabilities the regional centers serve as a local resource to help find and access the services and supports available to individuals with developmental disabilities and their families the state of xyz sets the rates paid for consumers living in residential facilities based on the consumer's level of care and the facility’s service level org has two facilities both are located in homes in residential neighborhoods one of the homes is owned by bm-1 the other org is owned by bm-2 prior to incorporating org was operated as a sole_proprietorship by bm-1 the business was called org the house for this facility was leased there was only one facility at that time according to the small_business_self-employed_division sb_se revenue_agent this was a profitable business this case was opened after receiving a referral and request for a collateral examination from a sb_se revenue_agent the examiner called bm-1 on may 20xx to schedule the initial examination appointment she did not answer her phone that day so a message was left on the answering machine on may 20xx letter an appointment letter was mailed with an information_document_request form and publication your rights as a taxpayer to org the initial appointment was scheduled for april 20xx the examiner finally spoke with bm- on april 20xx she stated her certified_public_accountant cpa would be handling the examination cpa contacted the examiner by telephone on april 20xx he faxed the examiner a copy of the signed form_2848 appointing him org’s power_of_attorney on april 20xx cpa called and stated that bm-1 could not keep the appointment scheduled for april 20xx the appointment was rescheduled for june 20xx on the date of the rescheduled appointment the examiner traveled to city xyz to meet with bm-1 at one of the org facilities she did not have the records requested in the information_document_request dated may 20xx she stated she had given them whose office is in city xyz the examiner called cpa to confirm that the records were in his office he stated he returned the records to org by mail he said the records were mailed to bm-1’s residence at the city address on may 20xx and delivered by ups on may 20xx the package was left on bm-1’s front porch bm-1 insisted she hadn’t seen any package on her porch form 886-a rev service_department of the treasury - internal revenue page -2- form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items org june 20xx june 20xx june 20xx the examiner held the initial interview with bm-1 on june 20xx see exhibit b during this interview bm-1 stated she didn’t maintain invoices or receipts for org aside from the information she was required to retain for co-1 she said all the records she had were in the box she’d given to cpa on june 20xx the examiner received a call from cpa bm-1 found the box with org’s records on june 20xx cpa delivered the records to the city post of duty the following records were submitted copy of org’s articles of incorporation copy of org’s by-law sec_3 copies of the state of xyz licenses for the two org copy of a customer’s admission agreement copy of a letter and supporting documents from co-1 dated january 20xx regarding audits conducted by payroll records from co-2 for org for the period 20xx through 20xx of org on december 20xx the examiner received a large envelope from org mailed to this office by cpa the envelope contained bank statements and cancelled checks for the year 20xx also enclosed were loose receipts some barely readable also for the year 20xx org‘s initial determination_letter states that this determination is based on evidence that your funds are dedicated to the purposes listed in sec_501 of the internal_revenue_code to assure your continued exemption you should keep records to show that funds are spent only for those purposes if you distribute funds to other organizations your records should show whether they are exempt under sec_501 in cases where the recipient organization is not exempt under sec_501 you must have evidence that the funds will remain dedicated to the required purposes and that the recipient will use the funds for those purposes on july 20xx the examiner prepared form sec_2039 summons for the following institutions bank bank co-1 the examining agent reviewed the records received from these institutions and summonsed additional information from them in december 20xx form 886-a rev service_department of the treasury - internal revenue page -3- department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer org year period ended june 20xx june 20xx june 20xx from the summonsed information the examiner found that bm-1’s personal expenses were paid directly from org’s business bank account see exhibit c other funds were diverted to personal accounts held by bm-1 alone and in a few instances by her and another related or unrelated individual there are cd accounts and christmas club accounts see exhibit d large amounts of cash were withdrawn from org’s checking account on a monthly basis the only person authorized to withdraw these funds from org’s financial_account was bm-1 bm-1’s schedule e supplemental income and loss attached to her individual tax returns show rental income however there are no checks with bm-1 as the payee written on org’s account even though bm-1 used the hours she worked at the facilities to justify claims for payments made by co-1 she failed to report the amounts claimed as income on her form sec_1040 there is no compensation shown for bm-1 on the forms see exhibit e the department of housing and urban development hud publishes a fair market rent fmr level to determine the maximum appropriate payment for housing in a particular area the examiner compared the data published for county the location of org’s homes to the rents reported by bm-1 and bm-2 for the years under examination in the year ending june 20xx bm-1 exceeded hud’s fmr by dollar_figure in the year ending june 20xx she exceeded hud’s fmr by dollar_figure in the year ending june 20xx she exceeded hud’s fmr by dollar_figure the rental payments reported by bm-2 exceeded hud’s fmr by a de minimus amount for the years ending june 20xx and june 20xx for the year ending june 20xx the rents reported by bm-2 were less than hud’s fmr see exhibit f bm-2 is the payee on numerous checks written on org’s checking account some of the checks were generated by co-2 as wages for services performed some of the other checks written and signed by bm-1 may be rental payments however total payments to bm-2 exceed the amount reported on forms w-2 and the amount of his reported rental income for the years under examination org’s failure to correctly report the income paid to bm-2 and several other org employees is addressed in several audits see exhibit c g the summonsed bank deposit detail revealed additional income received from org clients for the period ending june 20xx june 20xx and june 20xx this additional revenue was not paid_by co-1 it is income received from individuals for certain clients living ina org home this income does not appear on forms for the years under examination see exhibit h - h-- h - org has a fiscal_year ending on june the income reported on the forms is taken from forms issued by co-1 forms reflect the income paid in a calendar_year the payments from co-1 were not properly allocated to org’s accounting_period the amounts shown on the forms were placed on the forms the failure to apportion the gross form 886-a rev service_department of the treasury - internal revenue page -4- form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items org june 20xx june 20xx june 20xx receipts to the correct reporting_period along with the underreported income resulted in total underreported income of dollar_figure for the years under examination see exhibit h this is not a timing issue timing issues are generally items of income or deductions that are reported in the wrong year the total underreported income is not reported in any year forms w-2 was not filed for bm-1 forms w-2c was never filed to correct the underreported payments made to bm-2 and several other org employees forms were not filed org failed to issue forms to bm-1 and bm-2 for rents paid to them law sec_501 provides in part that an organization will not qualify for exemption unless no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual the federal tax regulations amplify the statutory language by stating that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals and by clarifying that the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization federal tax regulations sec_501 a -1 c sec_61 gross_income defined a general definition - except as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to the following items a compensation_for services including fees commissions fringe_benefits and similar items a gross_income derived from business a gains derived from dealings in property a interest sec_162 trade_or_business_expenses a in general -there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including form 886-a rev service_department of the treasury - internal revenue page -5- department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer org year period ended june 20xx june 20xx june 20xx a a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business and a rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity sec_6001 of the internal_revenue_code requires that any person subject_to tax or any person required to file a return of information with respect to income shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matter required to be shown by such person in any return of such tax or information deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the claimed deduction 503_us_79 292_us_435 sec_1_6001-1 c exempt_organizations -in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_6033 - returns by exempt_organizations a organizations required to file a in general - except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe form 886-a rev service_department of the treasury - internal revenue page -6- form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items org june 20xx june 20xx june 20xx sec_262 general_rule - except as otherwise expressly provided in this chapter no deduction shall be allowed for personal living or family_expenses sec_3121 wages - for purposes of this chapter the term wages means all remuneration for employment including the cash_value of all payments including benefits paid in any medium other than cash federal tax regulation sec_31_3121_d_-1 states that an officer of a corporation is an employee unless such officer does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration from the organization corporate officers are specifically included within the definition of employee under security and medicare_tax futa and for federal_income_tax withholding purposes per internal_revenue_code sec_3121 sec_3306 and sec_3401 the corporation is required to issue forms w-2 for the corporate officer who was paid compensation_for his or her services and or for whom the corporation paid personal living_expenses internal_revenue_code sec_6051 receipts for employees and sec_31_6051-1 and b of the federal tax regulations provide that employers must furnish the tax_return copy and the employee’s copy of form_w-2 wage and tax statement to employees for remuneration paid during the calendar_year a the form_w-2 must show among other information the total amount of wages paid subject_to_withholding of income_tax the total amount of wages paid subject_to fica tax and the total_amounts of income_tax and fica tax deducted and withheld b the time for furnishing the form_w-2 to each employee is on or before january of the succeeding year or if employment is terminated before the close of such calendar_year if an employee asks for form_w-2 the employer must issue the w-2 within days of the request or within days of the final wage payment whichever is later c sec_31_6051-1 of the federal tax regulations further provides that corrected statements forms w-2c must be furnished to employees whenever the originally issued form_w-2 was incorrect internal_revenue_code sec_6041 requires taxpayers who are engaged in a trade_or_business and making payment in the course of such trade_or_business to another person in the form of rents salaries wages premiums annuities compensations remunerations or other fixed or determinable gains profits and income to file information returns the requirement is to file the information returns if in a calendar_year a payment of dollar_figure or more is made to an form 886-a rev service_department of the treasury - internal revenue page -7- department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer org year period ended june 20xx june 20xx june 20xx independent_contractor form 1099-misc is used by the payor to report these payments the time for furnishing the statement to the payee is set forth in sec_6041 the statement must be furnished to the payee on or before january 31st of the year following the calendar_year for which the return was made taxpayer’s position this is the initial notification to the taxpayer proposing revocation for the period beginning september 20xx a letter dated march 20xx was submitted by cpa on march 20xx it is addressed to the office_of_regional_director_of_appeals the letter states in summary org acknowledges deficiencies in its past accounting practices but it not verbatim agree these deficiencies are sufficient cause to revoke its tax exempt status see attached letter government’s position the statute requires that no part of the net_earnings of an exempt_organization inure to the benefit of a private_shareholder_or_individual consequently the service and the courts generally hold that the occurrence of inurement will result in denial or loss of exemption and that the amount or extent of inurement is not a decisive factor bm-1 used org’s financial_account to pay her personal living_expenses she made large cash withdrawals from org’s financial_account she transferred funds from org’s financial_account to her personal accounts these personal expenses cash withdrawals and transfers were deducted on forms no compensation was reported as having been paid to bm-1 in the forms the law provides that only ordinary and necessary trade_or_business_expenses may be claimed as deductions under sec_162 of the internal_revenue_code org underreported its gross_receipts for the years under examination bank_deposits are prima facie evidence of income 87_tc_74 and the taxpayer has the burden of showing that the determination is incorrect 64_tc_651 affd 566_f2d_2 6th cir in such cases the commissioner is not required to show a likely source_of_income although here we have done so the bank_deposits method assumes that all money deposited in a taxpayer's bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge dileo v commissioner t c pincite org failed to provide records including books receipts and documents from which its financial condition or business transactions could be determined failure to correctly report the form 886-a rev service_department of the treasury - internal revenue page -8- department of the treasury - internal_revenue_service schedule no or exhibit form 886a name of taxpayer year period ended explanation of items org june 20xx june 20xx june 20xx organization’s revenue and expenses distorts the financial status of the organization revrul_77_162 1977_1_cb_400 provides that an organization that omits material information from its form_990 and neither supplies the information when requested nor establishes reasonable_cause for the omission has failed to file a return for purposes both of the penalties imposed by internal_revenue_code d and the statute_of_limitations under internal_revenue_code c tax-exempt organizations are subject_to the general recordkeeping requirements applicable to all taxpayers specifically every tax-exempt_organization is obligated to keep permanent books_and_records including inventories that establish the amount of gross_income deductions credits and other matters required to be shown by the organization in any_tax or information_return an exempt_organization must make its records available for inspection at all times by authorized internal_revenue_service officers or employees federal tax regulations sec_31_6001-1 conclusion org was not operated exclusively for exempt purposes as required under internal_revenue_code sec_501 instead the organization furthered the private interests of its founder who served as the president ceo a board member and an employee the facts indicate that the organization’s financial accounts were being used for personal purposes by bm- and bm-2 her son org failed to substantiate expenses claimed on forms for the years shown above org failed to maintain books_and_records org failed to file required information returns and to correct filed information returns org’s exempt status should be revoked effective september 20xx forms u s corporate tax_return should be filed for the tax period ending on june 20xx and for the tax periods that follow form 886-a rev service_department of the treasury - internal revenue page -9- us ree ees government entities division org address department of the treasury internal_revenue_service eo examinations mc commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
